JONES, Senior Judge,
concurring:
I agree with Judge Garn that the court-martial had jurisdiction over appellant and over the offenses and that appellant’s inaction at the trial level waived any possible regulatory exemption. I also believe, however, that the record shows the existence of two of the exceptions which would preclude the application of the exemption.*
There is little doubt in my mind that when the two military policemen arrived on the scene and found the young soldier unconscious and breathing with difficulty, they concluded that the most likely cause of his medical problem was a drug overdose. They took charge of the situation, escorting appellant to the dispensary and insuring that he received the proper treatment; one even rode in the ambulance with appellant. Although their first concern undoubtedly was to save appellant’s life, that does not mean that they abandoned their police functions. When they took control of appellant and escorted him to the medical facility, they effectively apprehended him, United States v. Lotze, 50 C.M.R. 234 (A.C.M.R.1975), and their continued presence was at least secondarily for investigative purposes. Therefore, I conclude that as an additional reason for not finding him exempt from prosecution, appellant was subject to the exceptions for apprehension and investigation for drug abuse.

 Exceptions (1) and (5), from paragraph 3-17b, AR 600-85, as quoted in the lead opinion.